Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
	Claims 3, 16 are objected to because of the following informalities:  
	In claim 3 and 16, “the geometry” and “the levels of details” do not have a proper antecedent basis. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuster et al.(US Pub 2013/0047217 A1).

As to claim 1, Shuster discloses a persistent virtual identity system for transporting a virtual identity between a plurality of applications (Fig .3, ¶0141, “a process of enabling an avatar to cross between two locations (e.g., worlds, scenes, instances, areas, etc.), as used in an embodiment. The locations may be two different service providers operating on different computing hardware, two virtual worlds operated on a single server, two locations or scenes within a virtual world, and/or two instances of a scene. (“Scenes” are discussed further below, and generally refer to a portion of a virtual world, such as a building or room.)” ¶0136, “In one embodiment, the objects retain their characteristics throughout any transitions.” ¶0139, “without losing its global status as an object of type “weapon-personal-powerful,” for example, so too may an avatar remain the same avatar type while displaying characteristics appropriate to the world it is then inhabiting.”), 
the system comprising: 
(Fig. 4, ¶0152, “The characteristics may be represented in a data file such as that described with respect to blocks 303 and 304 of FIG. 3. Alternately, the characteristics may be acquired from an external and/or internal repository of characteristics.”); 
an asset lookup and delivery service engine to enforce one or more standards on the 3D asset, the one or more standards corresponding to an application of the plurality of applications (¶0136, “The mapping may be set according to heuristic or other analysis of properties of avatars or objects. It may also be accomplished through express user preferences or preferences or rules set by one or both of the worlds involved.” ¶0147, “if the destination location has certain rules about required and/or permitted possessions, and the avatar has a possession that is not allowed in the new world, then the avatar's possession may be exchanged, converted, altered, replaced, removed, or otherwise affected.” ¶0153, “the system identifies one of the avatar's characteristics, and attributes of the characteristic are determined at block 403. Attributes of a characteristic may include tags, features, descriptions, metadata, or other information associated with the characteristic.” ¶0165, “A world may define certain characteristics as being required or otherwise default for avatars.”); 
an asset transfer client engine to receive the 3D asset from the asset lookup and delivery service engine and associate a persistent virtual identity with the 3D asset (¶0145, “it may query the user of the avatar and/or the computer system of location 1, to provide such authentication credentials.” ¶0160, “If the characteristic is mappable to the world, then at block 406 the appropriate characteristic for mapping is determined, and the avatar is associated with the new characteristic.”); 
a 3D character software development kit (SDK) engine to facilitate configuring at least a characteristic of the 3D asset according to an input of a user of the persistent virtual identity system (¶0136, “The mapping may be set according to heuristic or other analysis of properties of avatars or objects. It may also be accomplished through express user preferences or preferences or rules set by one or both of the worlds involved.” ¶0145, “Avatars may be rejected from a location based on administrator settings for the location and/or by automated processes such as behavioral analysis. For example, location 2 may not permit an avatar to enter if the location determines that the avatar poses a security risk to others, does not meet rules of the location, has a history of undesirable behavior, and so on. Authentication may be based on avatar data and/or other data transferred at blocks 303 and 304, if such data had been transferred, as well as other data available at location 2.” ¶0149, “For example, user interfaces may be presented at block 308 to enable the user to control or otherwise affect the conversion of items or other characteristics. For example, in some cases the user may have more than one option for a characteristic or item that a currently held item or characteristic may be translated into in location 2.” ¶0160, “the user may have input into the selection of the mapped characteristic.” ¶0164, “the user is presented with a visual representation of which characteristics may be permanently converted and/or which characteristics may be temporarily converted and/or which characteristics will be unaffected. Such presentation may be made prior to the conversion, and the conversion may be conditioned on user approved of such conversion.”); and 
a ready room engine to remove the 3D asset from a first application of the plurality of applications to a second application of the plurality of applications (Fig. 3, ¶0118, “The worlds server 10 gathers any necessary information from database 20, transfers control of the end user avatar and data to the third party worlds server 80, which in turn records such data to its database server 90, and confirms to worlds server 10 that the transfer has been successful. Upon such confirmation, the worlds server 10 makes an entry in the database 20 that the avatar has been “checked out” of the database 20 (or, in another embodiment, actually removes the avatar data or some portion thereof from database 20). “Checking out” the data may take the form of a cryptographically secure transfer of control, such as is used for the virtual currency known as a “bitcoin.”” ¶0124, “The central transportation hub may serve as a place where all avatars may be moved from one virtual area to another.”).

As to claim 2, claim 1 is incorporated and Shuster discloses the artist tools engine is further to configure the 3D asset to be compatible with the persistent virtual identity system (Fig. 4, ¶0159, “Where there is a determination that an object is not mappable, the object may optionally be checked into a storage server, allowed to stay with the avatar but in unusable form (such as in the form of a virtual photograph of the object) at least until the object enters an area where it is usable or mappable, and/or virtual or real currency, goods, or services may be offered in exchange for the object. Such an offer may be particularly suited to instances where an avatar is intended to remain in a region where the object is not mappable for more than a short period of time. Alternatively, the object may be mapped to one of a plurality of user or operator selected like or unlike objects (such as a conversion of a sword into a plowshare), or certain objects may be automatically converted into a like or unlike object. The global and/or local state may be used to maintain this storage of unusable or multiply-mapped objects.”).

As to claim 3, claim 2 is incorporated and Shuster discloses the artist tools engine configures the 3D asset to be compatible by one or more of: 
grouping the geometry into one or more items; defining the levels of details for each of the one or more items; generating geographical maps (geomaps); adding self-defining behavioral information to objects for runtime simulation; configuring materials of the 3D asset; configuring multilayered characteristics of the geometry for runtime-optimized multilayer depth and volumetric preservation between meshes; and setting up zones on items for heterogeneous mesh deformation (¶0318, “the identified objects may be aggregated into groups. The aggregation enables the object cloud to act as a summary for a large number of objects and/or characteristics. The aggregations may be based on metadata and/or information about the relevant objects and/or characteristics, such as properties, tags, attributes, and the like.” ¶0121, “geographical location, may be encoded within, associated with, and/or imputed to the avatar itself for purposes of boundary events” ¶0140, “objects with correspondence to the new avatar may be transformed, possibly automatically, according to rules set by the user, the operator of the system, the operator of the world, and/or operators of other worlds. In this example, a human avatar with a fancy watch and fancy shoes may see the watch turn into a fancy car-mounted clock and the shoes into fancy tires when moving into Car World 170.”). 

As to claim 4, claim 1 is incorporated and Shuster discloses the artist tools engine is further to upload 3D asset to the asset lookup and delivery service to be stored for future access by the 3D character SDK engine (¶0170, “The characteristic may be drawn from the global state identifying the avatar's characteristics.” ¶0174, “Global avatar state 601 may be stored by a service provider or other data repository, and maintain records relating to one or more avatars. Global avatar state may maintain information such as characteristics of avatars, including attributes 602 (such as appearance, personality, social relations, etc.) and possessions 603. Additionally, global avatar state may maintain authentication data 604, which may be used, for example, at block 305 of FIG. 3.” ¶0175, “The characteristics may be stored as part of global avatar state 601. Alternately, attributes may be stored in a separate data repository of attributes of avatar characteristics.” ¶0184, “determines whether a corresponding change can be made to a global state” ¶0188, “Where a change to global state can be made at block 704, the change is made at block 706 and stored at block 707.”).

As to claim 5, claim 1 is incorporated and Shuster discloses persistent virtual identity comprises one or more of: a set of one or more following 3D assets, history associated with a user of the system, social reputation, social standing, inventory, wardrobe, and trophies (¶0193, “history information for avatars may be utilized to rate risk and desirability of having an avatar enter an area” ¶0149, “This may be conditioned on the reputation of each of the locations, contractual or other relationships between the locations, latency between the locations, historical data about success of movement of avatars between locations, or other factors.” ¶0174, “Global avatar state may maintain information such as characteristics of avatars, including attributes 602 (such as appearance, personality, social relations, etc.) and possessions 603.”)

As to claim 6, claim 1 is incorporated and Shuster discloses one or more brand modules each corresponding to an application of the plurality of applications and providing one or more of standards, rules, and protocols for the corresponding application, wherein the asset lookup and delivery service is further to configure the 3D asset according to user specified distribution based upon rules and conditions associated with the 3D asset and as provided by the one or more brand modules (¶0004, “The virtual worlds server converts characteristics associated with the avatar based on one or more conversion rules associated with the virtual worlds server.” ¶0014, “The computer system includes a conversion module configured to convert characteristics associated with the avatar based on one or more conversion rules associated with the virtual worlds server.” ¶0136, “It may also be accomplished through express user preferences or preferences or rules set by one or both of the worlds involved.” ¶0140, “objects with correspondence to the new avatar may be transformed, possibly automatically, according to rules set by the user, the operator of the system, the operator of the world, and/or operators of other worlds.”).

As to claim 8, claim 1 is incorporated and Shuster discloses the first application is configured for a first computing platform and the second application is configured for a second computing platform (Fig. 2, Fig. 18, ¶0297, “virtual reality environment”. ¶0310, “augmented reality systems”).

As to claim 9, claim 8 is incorporated and Shuster discloses the first computing platform is a virtual reality (VR) platform and the second computing platform is a VR platform (¶0113, “participating in a hosted virtual reality process” ¶0297, “virtual reality environment” ¶0310, “Although the embodiments described herein relate to information in a virtual world system, the object cloud embodiments described herein need not be so limited. For example, augmented reality systems may superimpose object clouds onto the real world, such as through head-mounted displays. Thus, real-world data may be used to construct object clouds, in addition or alternatively to virtual world data.”)

As to claim 10, claim 1 is incorporated and Shuster discloses wherein, as part of the ready room engine transitioning the 3D asset into the second application: the asset lookup and delivery service engine transitions from enforcing the one or more standards corresponding to the first application to enforcing one or more standards corresponding to the second application; and the 3D character SDK conforms the 3D asset to the one or more standards corresponding to the second application (¶0046, “The computer system includes a path execution module configured to automatically transition the first object based on the computed transition path.” ¶0139, “Just as a sword in one world may be a gun in another, without losing its global status as an object of type “weapon-personal-powerful,” for example, so too may an avatar remain the same avatar type while displaying characteristics appropriate to the world it is then inhabiting. For example, an avatar within Virtual Vancouver World 120 may move into Car World 170. If Car World 170 is defined as only having cars as avatars, the avatar may be automatically changed into a car. Alternatively, the user may be warned that the avatar is about to be rendered as a car and asked for permission before continuing the transition.”)

As to claim 11, claim 10 is incorporated and Shuster discloses the ready room engine transitions the 3D asset into the second application in a manner such that settings and status of the 3D asset remain the same through the transition to begin in (¶0136, “In one embodiment, the objects retain their characteristics throughout any transitions.” ¶0139, “without losing its global status as an object of type “weapon-personal-powerful,” for example, so too may an avatar remain the same avatar type while displaying characteristics appropriate to the world it is then inhabiting.”)

As to claim 12, claim 10 is incorporated and Shuster discloses the one or more standards the 3D character SDK conforms the 3D asset to include one of: an art style of the second application; a theme of the second application (¶0140, “a human avatar with a fancy watch and fancy shoes may see the watch turn into a fancy car-mounted clock and the shoes into fancy tires when moving into Car World 170. In some embodiments, clothing and items with aesthetic elements may retain an aesthetic theme, so a human avatar with red clothes, for example, might transform into a car avatar with red paint when moving from Virtual Vancouver World 120 to Car World 170.”).

As to claim 13, claim 1 is incorporated and Shuster discloses an application interface to enable electronic communications with the plurality of applications (Fig. 18, ¶0270, “Communications between the service provider system 1801, external data sources 1808, and other external systems”)

As to claim 14, Shuster discloses a method for transporting a virtual identity between a plurality of applications, the method comprising: receiving, via an artist tools engine, a three dimensional (3D) asset in an electronic format from a 3D content creation application; enforcing, via an asset lookup and delivery service engine, one or more standards on the 3D asset, the one or more standards corresponding to an application of the plurality of applications; receiving, via an asset transfer client engine, 3D asset from the asset lookup and delivery service engine and associate a persistent virtual identity with the 3D asset; configuring, via a 3D character software development kit (SDK) engine at least a characteristic of the 3D asset according to an input of a user of the persistent virtual identity system; and removing, via a ready room engine, the 3D asset from a first application of the plurality of applications to a second application of the plurality of applications (See claim 1 for detailed analysis.).

As to claim 15, claim 14 is incorporated and Shuster discloses configuring the 3D asset to be compatible with a persistent virtual identity system (See claim 2 for detailed analysis.).

As to claim 16, claim 15 is incorporated and Shuster discloses configuring the 3D asset to be compatible comprises one or more of: grouping the geometry into one or more items; defining the levels of details for each of the one or more items; generating (See claim 3 for detailed analysis.).

As to claim 17, claim 14 is incorporated and Shuster discloses uploading the 3D asset, via the artist tools engine, to the asset lookup and delivery service to be stored for future access by the 3D character SDK engine (See claim 4 for detailed analysis.).

As to claim 18, claim 14 is incorporated and Shuster discloses the persistent virtual identity comprises one or more of: a set of one or more following 3D assets, history associated with a user of the system, social reputation, social standing, inventory, wardrobe, and trophies (See claim 5 for detailed analysis.).

As to claim 19, claim 14 is incorporated and Shuster discloses determining one or more brand modules each corresponding to an application of the plurality of applications and providing one or more of standards, rules, and protocols for the corresponding application, configuring, the asset lookup and delivery service, the 3D asset according to user specified distribution based upon rules and conditions (See claim 6 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Shuster et al. (US Pub 2013/0047217 A1) in view of Gill et al. (US Pub 2010/0203968 A1)

As to claim 7, claim 1 is incorporated and Shuster does not disclose the 3D character SDK engine includes one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a hair module, and a smart props module.
Gill teaches the 3D character SDK engine includes one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a hair module, and a smart props module (Gill, ¶0156, “this mesh can be deformed by so called ‘blend shapes’ (or ‘morph targets’). Blend shapes are commonly used for facial animation of game characters or avatars using known techniques.” ¶0034, “The user can therefore modify the mesh of their avatar by making simple parametric adjustments to the so-called ‘bones’ of the skeletal models. Typically these bones are interlinked so that modification to one bone or set of bones also affects other related bones, so maintaining a harmonious set of physical proportions for the mesh.” ¶0001, “The purpose of such naming and customisation is typically to project the user's personality within the game, and/or to be as distinctive as possible.” ¶0176, “These meshes typically provide accessories for the head and face, such as spectacles, hair, hats, and headphones”)
Shuster and Gill are considered to be analogous art because all pertain to virtual environment. It would have been obvious before the effective filing date of the claimed invention to have modified Shuster with the features of “the 3D character SDK engine includes one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a hair module, and a smart props module” as taught by Gill. The suggestion/motivation would have been by enabling the distribution of user-modified skeletal models for avatars, advantageously a population of avatars within an on-line environment can therefore be more easily differentiated when the populated environment is rendered by each participating remote entertainment device (Gill, ¶0010).

As to claim 20, claim 14 is incorporated and the combination of Shuster and Gill discloses the 3D character SDK engine includes one or more of: a morphing module, a joint center transform (JCT) bone module, a standard shape module, a projection module, a head scanning to a dynamic mesh fitting module, a heterogeneous mesh behavior module, a hair module, and a smart props module (See claim 7 for detailed analysis.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/YU CHEN/Primary Examiner, Art Unit 2613